Exhibit 10.2

 

Cubist Pharmaceuticals, Inc.

Director Compensation, Benefits, Programs

(Effective as of the date of the 2009 Annual Meeting of Stockholders)

 


DIRECTOR COMPENSATION

 

Element

 

Compensation

 

 

 

Retainer

 

Non-Executive Chairman of the Board - $34,000
Lead Director - $28,000
Other Non-Employee Directors - $22,000
Paid on an annual basis in June in either cash or stock; cash/stock election to
be made at March board meeting; pro rated based on number of months served
during the 12 months beginning on the date of the prior calendar year’s Annual
Meeting of Stockholders

 

 

 

Initial Option Grant

 

Non-Executive Chairman of the Board: Stock options with a Black-Scholes value of
$250,000
Lead Director: Stock options with a Black-Scholes value of $200,000

Other Non-Employee Directors: Stock options with a Black-Scholes value of
$150,000
Grant Date/vesting: Vests quarterly on a pro rata basis over 3 years from the
grant date

 

 

 

Annual Option Grant

 

Non-Executive Chairman of the Board: Stock options with a Black-Scholes value of
$250,000
Lead Director: Stock options with a Black-Scholes value of $200,000

Other Non-Employee Directors: Stock options with a Black-Scholes value of
$150,000
Grant Date/vesting: Options will be granted (and valued) on the date of each
Annual Meeting of Stockholders; vests 100% on the earlier of the first
anniversary of the grant date or the date of the next calendar year’s Annual
Meeting of Stockholders

 

 

 

Meeting Fee - Board Meetings

 

$4,000 per meeting attended (in person) (except for Non-Executive Chairman of
the Board and Lead Director, see below)
$1,000 per meeting attended (by phone)

 

 

 

Meeting Fee - Committee Meetings (non-Chair members)

 

Audit Committee: $2,000 per meeting attended (in person or by phone)
Other Committees: $1,500 per meeting attended (in person of by phone)

 

 

 

Meeting Fee - Committee Chairmen

 

Audit Committee: $4,000 per meeting led (in person or by phone)
Other Committees: $3,500 per meeting led (in person of by phone)

 

 

 

Meeting Fee — Non-Executive Chairman of the Board

 

$5,000 per Board Meeting led

 

 

 

Meeting Fee - Lead Director

 

$5,000 per Board Meeting led

 

 

 

Meeting Fee — Non-Committee Members Attending Committee Meetings

 

Paid the same per meeting fee as a non-Chair member of the Committee

 

--------------------------------------------------------------------------------


 


DIRECTOR BENEFITS

 

Expense Reimbursement

 

Cubist shall reimburse the cost of all reasonable travel related expenses and
meals incurred in connection with attending Board or Committee Meetings.
Directors should travel one class below first class. Exceptions will be handled
on a case-by-case basis and should be submitted to the Chairman (or, if there is
no Chairman, the Lead Director)

 

 

 

D & O Insurance

 

Cubist provides Director & Officer Insurance for all Board Members.

 

 

 

NACD Membership

 

Cubist provides a membership to the National Association of Corporate Directors
for all Board Members

 

 

 

Director Education Programs

 

Cubist supports director education and will reimburse directors for reasonable
expenses incurred in connection with participation in director education
programs. Directors are expected to report all such participation to the
Secretary of the Corporation. Cubist also provides in-house direction education
and has a Director Orientation Program.

 


ADMINISTRATION

 

1.               Cubist delivers a check at each regularly scheduled in-person
Board Meeting that includes compensation for all Board and Committee meetings
attended since the last regularly scheduled in-person Board Meeting.  Included
with the check is an Attendance Report and Stock Option Report.  Directors are
compensated for Board or Committee meetings designated by the Chairman of the
Board, Lead Director, or Committee Chairman, as the case may be, for which
minutes are prepared.

 

2.               Board retainer is payable on an annual basis as of the date of
the Annual Meeting of Stockholders in either cash or stock, in recognition of
the previous 12 months of service beginning on the date of the previous calendar
year’s Annual Meeting of Stockholders. Stock or cash election will be made in
March. The retainer shall be pro-rated based on the number of months served as a
Director in the previous 12 months.

 

3.               Receipts must be submitted to Cubist’s CEO within 60 days of
each travel engagement.


 


4.               A SUMMARY OF CUBIST DIRECTOR & OFFICERS INSURANCE POLICY IS
INCLUDED IN THE DIRECTOR’S HANDBOOK.

 

--------------------------------------------------------------------------------